UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
APOTEX CORP.,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      18-CV-4903 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
HOSPIRA HEALTHCARE INDIA PRIVATE LIMITED, :                                    AND ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 12, 2019, the Court entered an Opinion and Order dismissing Apotex Corp.’s

(“Apotex”) tort claims and claims for certain species of damages against Hospira Healthcare

India Private Limited (“Hospira”) from this case, familiarity with which is presumed. See

Apotex Corp. v. Hospira Healthcare India Private Ltd., No. 18-CV-4903 (JMF), 2019 WL

3066328 (S.D.N.Y. July 12, 2019); ECF No. 70. Apotex now moves for clarification or

reconsideration of one issue decided in that Opinion: whether it may recover lost profits as

“actual damages” under the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla.

Stat. Ann. §§ 501.201 et seq. The Court held that it could not, Apotex Corp., 2019 WL 3066328,

at *9, and adheres to that holding on reconsideration.

        Apotex acknowledges that FDUTPA limits recovery to “actual damages, plus attorney’s

fees and court costs,” Fla. Stat. Ann. § 501.211, and that “many courts construing FDUTPA have

held that ‘actual damages under FDUTPA must be measured as the difference in the market

value of the product or service in the condition in which it was delivered and its market value in

the condition in which it should have been delivered according to the contract of the parties.’”
ECF No. 76 (“Apotex Mem.”), at 2 n.2 (quoting Apotex Corp., 2019 WL 3066328, at *9).

Apotex argues that it should be permitted to maintain a lost-profits claim under FDUTPA,

however, because it is a business competitor seeking recovery for unfair trade practices, not a

deceived consumer seeking the benefit of its bargain. Id. at 2. In support of that argument,

Apotex relies principally on ADT LLC v. Alarm Protection Technology Florida, LLC, No. 12-

80898-CIV, 2013 WL 11276119 (S.D. Fla. Apr. 18, 2013). In that case, the court reasoned that

the “accepted definition of damages recoverable in a consumer’s FDUTPA claim” — set forth

above — “is meaningless in the context of a competitor’s claim” because a “competitor has not

purchased a worthless product, [it] has lost business and profits.” Id. at *5. The court therefore

concluded that “[a] competitor’s actual damages in a FDUTPA case are its ‘actual lost profits’

suffered by reason of the unfair trade practices.” Id.

       The weight of authority is against ADT LLC and Apotex. Substantially for the reasons set

forth in Diversified Management Solutions, Inc. v. Control Systems Research, Inc., No. 15-

81062-CIV, 2016 WL 4256916, at *5-*6 (S.D. Fla. May 16, 2016), the Court concludes that

FDUTPA “actual damages” do not include lost profits even when sought by a competitor rather

than a consumer. Briefly stated, Diversified Management Solutions explains that Florida courts

long interpreted FDUTPA to exclude “consequential damages,” a limitation that applied to lost

profits, the “‘quintessential example’ of consequential damages.” Id. at *5 (quoting Nyquist v.

Randall, 819 F.2d 1014, 1017 (11th Cir. 1987)). 1 After the Florida legislature amended

FDUTPA’s cause of action in 2001 to extend to “person[s],” not just “consumer[s],” arguments



1
        Apotex maintains that Nyquist is inapposite because it “was construing the common law
and not FDUTPA.” ECF No. 82 (“Reply”), at 10. But “actual damages” under FDUTPA “are
those damages recoverable at common law.” Rollins, Inc. v. Heller, 454 So. 2d 580, 585 (Fla.
Dist. Ct. App. 1984).



                                                 2
emerged — similar to the one Apotex presses here — that “because businesses can now pursue

damages under FDUTPA, the ‘actual damages’ case law from pre-2001 is no longer applicable

because the damages suffered by businesses from unfair competition will necessarily be in the

form of lost profits.” Id. The weight of subsequent authority has rejected that argument,

however, concluding that the 2001 FDUTPA amendment changed only who could sue under the

statute, not what they could recover. See id. at *6. 2 It thus “remains well-settled in Florida that

consequential damages in the form of lost profits are not recoverable under FDUTPA.” Five for

Entm’t S.A. v. Rodriguez, 877 F. Supp. 2d 1321, 1331 (S.D. Fla. 2012).

       In light of that authority, the cases cited by Apotex, see Apotex Mem. 3-8, are

insufficient to tip the balance in its favor. First and foremost — and unmentioned by Apotex —

the Eleventh Circuit case upon which Apotex chiefly relies explicitly held that the defendant had

waived its objection to the lost-profit damages theory. Marco Island Cable v. Comcast

Cablevision of S., Inc., 312 F. App’x 211, 214 n.1 (11th Cir. 2009) (per curiam) (noting that the

defendant had “not properly presented for review” its argument that expert testimony as to lost

profits was “evidence of an incorrect measure of damages under the statute”). 3 It follows that


2
       See, e.g., Krupa v. Platinum Plus, LLC, No. 8:16-CV-3189-T-33MAP, 2017 WL
1050222, at *7 (M.D. Fla. Mar. 20, 2017); ADT LLC v. Vivint, Inc. (“Vivint”), No. 17-CV-80432,
2017 WL 5640725, at *5 (S.D. Fla. Aug. 3, 2017); Casa Dimitri Corp. v. Invicta Watch Co. of
Am., Inc., 270 F. Supp. 3d 1340, 1352 (S.D. Fla. 2017); Diversified Mgmt. Sols., Inc., 2016 WL
4256916, at *6; BPI Sports, LLC v. Labdoor, Inc., No. 15-62212-CIV, 2016 WL 739652, at *6
(S.D. Fla. Feb. 25, 2016); Terrell v. DIRECTV, LLC, No. 12-81244-CIV, 2013 WL 451914, at *3
(S.D. Fla. Feb. 6, 2013); Five for Entm’t, 877 F. Supp. 2d at 1331.
3
         The Court is unpersuaded by Apotex’s argument — made for the first time in its reply —
that Marco Island Cable actually approved the district court’s admission of lost-profits evidence.
See Reply 4. In any event, as unpublished Eleventh Circuit opinions go, the Court is more
persuaded by HRCC, Ltd. v. Hard Rock Cafe Int’l (USA), Inc., 703 F. App’x 814 (11th Cir.
2017) (per curiam), in which the court actually confronted — and squarely affirmed — the
district court’s holding that “Florida courts have limited damages under [FDUTPA] to direct
damages, not consequential damages in the form of lost profits,” and cited a prior precedential



                                                  3
cases relying on Marco Island Cable for the proposition that FDUTPA recognizes lost-profit

damages are, without more, similarly unpersuasive. See, e.g., Apotex Mem. 5-6 (citing Delta Air

Lines, Inc. v. Network Consulting Assocs., Inc., No. 8:14-CV-948-T-24 TGW, 2014 WL

4347839 (M.D. Fla. Sept. 2, 2014); and PODS Enters., LLC v. U-Haul Int’l, Inc., 126 F. Supp.

3d 1263, 1286 (M.D. Fla. 2015)). So are the cases cited by Apotex that rely on Sun Protection

Factory, Inc. v. Tender Corp., No. 6:04-CV-732-ORL-19KRS, 2005 WL 2484710, at *13-*14

(M.D. Fla. Oct. 7, 2005), in which the court allowed a lost-profits claim to survive summary

judgment in a single conclusory sentence. See Apotex Mem. 6-7 (citing Glob. Tech. LED, LLC

v. Hilumz Int’l Corp., 2017 WL 588669, at *9 (M.D. Fla. Feb. 14, 2017); and Factory Direct

Tires Inc. v. Cooper Tire & Rubber Co., No. 3:11-CV-255-RV/EMT, 2011 WL 13117118, at *7

(N.D. Fla. Oct. 24, 2011)). 4 Indeed, even the ADT LLC case, which at least provides reasons for

including lost-profit damages as “actual damages” under FDUTPA, ultimately relies on

authorities that do not themselves contain any reasoning on that point. See ADT LLC, 2013 WL

11276119, at *5 (citing Stockwire Research Grp., Inc. v. Lebed, 577 F. Supp. 2d 1262, 1269

(S.D. Fla. 2008); and Sun Prot. Factory, Inc., 2005 WL 2484710, at *14). Finally, Hanson

Hams, Inc. v. HBH Franchise Co., LLC, No. 03-61198CIV, 2004 WL 5470401 (S.D. Fla. Dec.

21, 2004), addressed the issue only in dictum, id. at *9 (“Plaintiff does not seek lost profits

. . . .”), and although it cites an interesting critique of prevailing Florida law, see id. at *9 n.17




opinion reaching the same result, see id. at 815-16 (internal quotation marks omitted) (citing
Carriuolo v. Gen. Motors Co., 823 F.3d 977, 986 (11th Cir. 2016)).
4      By extension, the same is true of Diamond Resorts International, Inc. v. Aaronson, 371 F.
Supp. 3d 1088, 1115 (M.D. Fla. 2019), see Reply 8, which relies only on Factory Direct Tires.



                                                    4
(citing David J. Federbush, Damages Under FDUTPA, Fla. B.J. (May 2004)), it is the prevailing

law, and not the critique, that this Court is bound to follow. 5

       Contrary to the cases relied upon by Apotex, Florida law — while perhaps not fully

developed on this point — clearly weighs against the inclusion of lost profits in FDUTPA actual

damages. Florida courts have consistently held that, “under FDUTPA, the term ‘actual damages’

does not include special or consequential damages.” Rodriguez v. Recovery Performance &

Marine, LLC, 38 So. 3d 178, 180 (Fla. Dist. Ct. App. 2010) (citing Fla. Stat. Ann. § 501.212(3),

which excludes from FDUTPA’s cause of action “a claim for damage to property other than the

property that is the subject of the consumer transaction”). And Florida courts are similarly

consistent that, “[a]ccordingly, lost profits, the ‘quintessential example of consequential

damages,’ are not permitted.” Vivint, 2017 WL 5640725, at *5 (quoting Nyquist, 819 F.2d at

1017); see Stewart Agency, Inc. v. Arrigo Enters., Inc., 266 So. 3d 207, 214 (Fla. Dist. Ct. App.

2019) (noting that “entities frequently do not suffer actual damages from unfair and deceptive

practices of competitors. Instead, their damages are frequently special or consequential

damages, and thus, not compensable under [FDUTPA].”). Apotex’s argument — that the

FDUTPA amendment broadening the class of plaintiffs should be understood to have also

broadened the types of damages available — makes sense, but it is not logically compelled, and

no Florida state court (much less Florida’s highest court) has adopted it. “[T]he role of a federal




5
         In its reply, Apotex also cites Allergan USA, Inc. v. Prescribers Choice, Inc., 364 F.
Supp. 3d 1089 (C.D. Cal. 2019). See Reply 2 n.2. But in concluding that “[t]he weight of
Florida law supports” Apotex’s position “with respect to past lost profits,” Allergan merely
tracks the reasoning of, and follows the same cases as, the cases on which Apotex relied in its
initial brief — and is unpersuasive for the same reasons. See Allergan, 364 F. Supp. 3d at 1114
(citing Glob. Tech. LED, 2017 WL 588669, at *9, which in turn relies on Factory Direct Tires
and Sun Protection Factory, as discussed supra).



                                                   5
court sitting in diversity is to determine what state law is, not to change it,” In re Gen. Motors

LLC Ignition Switch Litig., 339 F. Supp. 3d 262, 307 (S.D.N.Y. 2018), and “[t]he substantive law

of Florida, as it currently stands,” still “leads to the conclusion that lost profits are consequential

damages, and, thus, not recoverable under FDUTPA,” Diversified Mgmt. Sols., Inc., 2016 WL

4256916, at *6; accord BPI Sports, 2016 WL 739652, at *6. 6

        Apotex’s final contention is that its lost profits are “are actually an element of what” the

parties’ contract “specifies are actual damages.” ECF No. 67, at 1; see ECF No. 42 (“Apotex

MTD Mem.”), at 25. If so, then Apotex may ultimately recover those lost profits as damages for

its breach-of-contract claim. Cf. Apotex, 2019 WL 3066328, at *8 (finding “ambiguous the

Agreement’s unequivocal statement forbidding damages for ‘any lost opportunity or profits,’” in

light of the Novation, and denying Hospira’s motion to dismiss that damages claim). But

whether the parties agreed that the lost-profit damages in question would be available (or not) in

the event of a contract breach is, of course, a different question than whether FDUTPA provides

for such damages. In fact, if anything, Apotex’s argument that the parties’ contract “allow[s]

Apotex to recover lost profits as direct damages” in this situation presupposes that such damages

would otherwise be recoverable only as consequential damages at common law — and, thus,

would not be available under FDUTPA. Apotex MTD Mem. 25 (emphasis added).




6
         It may be that the way the Court characterized the “benefit-of-the-bargain” damages
theory in its prior Opinion — to wit, that damages are measured as “the difference in the market
value of the product or service in the condition in which it was delivered and its market value in
the condition in which it should have been delivered according to the contract of the parties” —
is not the only way to characterize actual damages under FDUTPA. See Apotex Corp., 2019 WL
3066328, at *9. Even if another formulation might be more appropriate outside the consumer-
fraud context, however, it does not follow (and Florida law does not currently hold) that lost
profits are available as “actual damages” under FDUTPA.



                                                   6
       For these reasons, and in light of the Florida authority cited above, the Court would

dismiss Apotex’s FDUTPA claims for lost-profit damages even if it were considering the issue

on a blank slate; Apotex certainly does not satisfy the standards applicable to a motion for

reconsideration. See, e.g., In re Gen. Motors LLC Ignition Switch Litig., No. 14-MD-2543

(JMF), 2017 WL 3443623, at *1 (S.D.N.Y. Aug. 9, 2017). Accordingly, the Court clarifies (to

the extent necessary) that Apotex’s FDUTPA claims for lost-profit damages were and are

dismissed, and Apotex’s motion for reconsideration is DENIED.

       The Clerk of Court is directed to terminate Docket No. 75.


       SO ORDERED.

Dated: August 13, 2019                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 7
